DETAILED ACTION
This office action is response to applicant’s amendments and arguments dated 11/23/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner surface (6) of the annular wall (5) of the head (2) comprises a curved portion, the outer surface (15) of the annular wall (14) of the plug (11) comprising a conical portion, the conical portion of the plug (11) pressing against the curved portion of the head (2) at the contact point (13) as recited in claim 2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is 
Claim Objections
Claim 4 was cancelled from the most recent claim set dated 11/23/2021. Therefore, the objections to claim 4 have been withdrawn.

Claim Rejections - 35 USC § 112
The amendments to claims 1, 2, 3-5 and 11-13 have resolved the claim rejections issued under 35 USC 112(b) seen in the prior Non-Final Office Action. Therefore, the claim rejections issued under 35 USC 112(b) have been withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onur Tansug US 20160160823 A1 (Tansug).
Regarding claim 1, Tansug (Abstract; Figs. 1-2) discloses a pump unit for feeding fuel to an internal combustion engine, the pump unit (10) comprising: a head (12) inside which a cylinder (14) is formed along an axis (A) for housing a sliding pumping piston (par [0013]); an intake valve (20) positioned inside an intake hole (22) between an intake chamber (40) upstream of the intake hole (22) and a compression chamber (16) downstream of the intake hole (22), respectively; and a plug (44) pressed 
Regarding claim 15, Tansug discloses the limitations of claim 1 as discussed previously, where Tansug further discloses a ring nut (54), wherein the plug (44) cooperates with the ring nut (54) to clamp the plug (44) against the head (12), and wherein the ring nut (54) includes a flange (Stepped surface of ring nut 54 which contacts top surface of foot 50 of plug 44).
Regarding claim 16, Tansug discloses the limitations of claims 1 and 15 as discussed previously, where Tansug further discloses wherein the plug (44) includes a top wall (46) and an outer radial collar (50) below the top wall (46) along the axis (A), wherein the flange bears against the radial collar (Stepped surface of ring nut 54 which contacts top surface of foot 50 of plug 44; par [0017]).
Regarding claim 17, Tansug discloses the limitations of claim 1 as discussed previously, where Tansug further discloses wherein the plug includes a top wall (46), wherein the annular outer wall includes a first portion (48) substantially parallel to the axis (A) and joined to the top wall (46), and a second curved portion (bent portion of outer wall 48, 50).
Regarding claim 19, Tansug discloses the limitations of claims 1 and 15 as discussed previously, where Tansug further discloses wherein the sealed connection does not involve the presence of an elastic sealing ring (par [0017]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onur Tansug US 20160160823 A1 (Tansug) in view of Isozumi et al. US 6135734 A (Isozumi).
Regarding claim 14, Tansug discloses the limitations of claim 1 as discussed previously, where Tansug further discloses wherein the contact point is located at the intersection of a curved surface and a conical surface (bent portion of cap 46 and a conical surface 52).
However, if it can be argued that Tansug fails to disclose where the point of contact occurs at the intersection of a curved surface and a conical surface then Isozumi (Figs. 5 and 6) discloses where a point of contact between a plug and the housing for a pump occurs at the intersection of respective curved and conical surfaces.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the contacting sealing surfaces of Tansug in the manner disclosed by Isozumi in order to provide a high-pressure fuel pump which permits minimization of the pulsation of the fuel pressure and stabilization of the quantity of injected fuel and the engine revolutions as discussed by Isozumi in Col.1 L.6-12
Regarding claims 17 and 18, Tansug discloses the limitations of claim 1 as discussed previously, where Tansug further discloses wherein the plug 
Tansug fails to disclose a second curved portion, wherein the plug includes an outer radial collar, wherein the outer radial collar separates the first portion from the second portion along the axis A.
Isozumi however discloses a plug (30, 70), wherein the plug includes a first outer wall portion located above flange 70e, a second curved portion (bottom portion of cap seen close up in fig.6 as curved), wherein an outer radial collar (70e) separates the first portion from the second portion (Figs. 5 and 6).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cap or plug of Tansug so that the cap includes an outer flanged surface and a curved bottom surface such that the plug of Tansug includes an outer radial collar, wherein the outer radial collar separates the first portion from the second portion along the axis A in order to provide a high-pressure fuel pump which permits minimization of the pulsation of the fuel pressure and stabilization of the quantity of injected fuel and the engine revolutions as discussed by Isozumi in Col.1 L.6-12, where Isozumi further discloses where the flanged surface helps to secure the damper or plug to the adjacent casing elements Col.2 L.1-8.
Claims 9, 10, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onur Tansug US 20160160823 A1 (Tansug) in view of Usui et al. US 20120006303 A1 (Usui).
Regarding claims 9 and 10, Tansug discloses the limitations of claim 1 as discussed previously.
Tansug fails to disclose where the plug and the head are made of different materials; wherein the plug is made with a steel softer than a steel sued for manufacture of the head.
Usui however discloses [0059] Instead of reducing the rigidity of the pump cover 10 by providing the thin sections 10d, 10e, 10f, the parts that correspond to the thin sections may be formed of a material different from the material of the remaining parts, or of a material having a lower rigidity than the remaining parts, so that the rigidity of the pump cover 10 is reduced. However, different types of stainless steel materials, which are preferable as the materials for the pump cover 10, do not vary significantly in rigidity.
Where the examiner takes official notice that it is well-known to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to form a cylinder head from steel provided steel is a strong durable corrosion resistant material that is commonly relied on by auto manufacturers.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cap or plug of Tansug from a steel material having a lower rigidity considered to be softer than the remaining cylinder head provided the courts have established prior precedent that the selection of a known material to make an apparatus of a type made of said material prior to the invention was held to be obvious, for further consideration please see MPEP section 2144.07.

Regarding claim 20, Tansug discloses the limitations of claim 1 as discussed previously, where Tansug further discloses where the plug or cap is made to be more ductile or softer than the cylinder head (par [0005]; Claims 9 and 12).
Tansug however does not explicitly state that the plug and the head are made from steel.
Usui however discloses [0059] Instead of reducing the rigidity of the pump cover 10 by providing the thin sections 10d, 10e, 10f, the parts that correspond to the thin sections may be formed of a material different from the material of the remaining parts, or of a material having a lower rigidity than the remaining parts, so that the rigidity of the pump cover 10 is reduced. However, different types of stainless steel
Where the examiner takes official notice that it is well-known to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to form a cylinder head from steel provided steel is a strong durable corrosion resistant material that is commonly relied on by auto manufacturers.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cap or plug of Tansug from a steel material having a lower rigidity considered to be softer than the remaining cylinder head provided the courts have established prior precedent that the selection of a known material to make an apparatus of a type made of said material prior to the invention was held to be obvious, for further consideration please see MPEP section 2144.07.
Regarding claim 21, Tansug in view of Usui disclose the limitations of claim 20 as discussed previously, where Tansug further discloses a ring nut (54), wherein the plug (44) cooperates with the ring nut to clamp the plug against the head (12).
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 2, 3 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Tansug fails to disclose herein the inner surface of the annular wall of the head comprises a conical portion, the outer surface of the annular wall of the plug comprising a curved portion, the curved portion of the plug pressing against the conical portion of the head  at the contact point as recited in claim 3, for performing the sealing between the plug and head as described in claim 1. Similarly Tansug fails to disclose wherein the inner surface of the annular wall of the head comprises a curved portion, the outer surface of the annular wall of the plug comprising a conical portion, the conical portion of the plug pressing against the curved portion of the head  at the contact point, for performing the sealing between the plug and head as described in claim 1. The examiner does not consider the prior art of record to render obvious the limitations of claims 2 or 3 in combination with the limitations of claim 1. Therefore, claims 5-8 are considered potentially allowable for the same reasons as claim 3 provided they depend from claim 3.





Response to Arguments
Applicant’s arguments are solely addressed to newly added claim limitations to independent claim 1. Therefore, the examiner considers the above office action to provide the official response to all arguments addressed to newly added claim limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6213094 B1 discloses a high pressure fuel pump with a point of contact between two curved or conical surfaces.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/MICHAEL A KESSLER/Examiner, Art Unit 3747